Citation Nr: 1213894	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  07-27 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for chondromalacia with medial meniscus tear of the left knee.

3.  Entitlement to a rating in excess of 10 percent for chondromalacia with medial meniscus tear of the right knee.

4.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity.

5.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.

6.  Entitlement to a compensable rating for hearing loss.

7.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.D.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to October 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision promulgated in February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied service connection for a heart condition.  The Board denied this service-connection claim by a decision in January 2010.  The issue of service connection for a heart condition is accordingly no longer before the Board.

By a rating decision in December 2005 the RO denied increased ratings for lumbar spine, bilateral knee, bilateral lower extremities, and bilateral hearing loss disability and also denied entitlement to TDIU.  

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge in July 2009.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

When this case was previously before the Board in January 2010 it was remanded for further development to include obtaining records from the Social Security Administration (SSA) and according the Veteran a new VA examination of his service-connected hearing loss.  Records from the SSA have been obtained, and a VA audiological examination was accomplished in July 2010, which, as detailed below, the Board finds is adequate for resolution of this case.  All other development directed by the Board's remand appears to have been completed.  Therefore, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

Despite the foregoing, for the reasons addressed in the REMAND portion of the decision below the Board finds that further development is still required regarding the Veteran's back, knee, and radiculopathy claims.  Therefore, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The record consistently reflects that the Veteran has Level I hearing for both ears.


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's service-connected hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.85-4.87, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The adjudication that follows only applies to the Veteran's claim for a compensable rating for his service-connected hearing loss.

The Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in March 2005, which is clearly prior to the December 2005 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in November 2006 and July 2008, followed by readjudication of the appeal by Supplemental Statements of the Case (SSOC) dated in October 2008 and May 2011.  This development "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his hearing loss claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the November 2006 letter included the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The July 2008 letter also included a summary of the relevant rating criteria used to evaluate hearing loss.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his hearing loss claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding the hearing loss claim.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the July 2009 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not indicated there is outstanding evidence which documents facts regarding his hearing loss that is not already reflected by the evidence of record.  

With respect to the aforementioned July 2009 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, effective August 23, 2011, VA regulations were amended to clarify that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the agency of original jurisdiction (i.e., the RO in this case) and do not apply to hearings before the Board.  Board hearings are instead governed the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on Board Members to suggest the submission of additional evidence are no longer for application.  See 76 Fed. Reg. 52,572-52,575 (August 23, 2011).  Moreover,  the Board notes that even if the holding of Bryant were applicable to this case, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the July 2009 Board hearing.  

The Board further notes that the Veteran was accorded VA medical examinations that evaluated his hearing loss in June 2005 and June 2010.  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated his hearing loss has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's hearing loss disability is rated in accordance with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current VA rating criteria for the evaluation of hearing loss disability provide ratings from zero (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests which average pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; Diagnostic Codes 6100 to 6110.  The evaluation of hearing impairment applies a rather structured formula which is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.

Analysis

In the instant case, and for the reasons stated below, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable rating for his service-connected hearing loss.

As noted above, the Veteran was accorded VA audiological examinations in June 2005 and June 2010.  The June 2005 VA audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
45
65
65
50
LEFT
30
35
45
50
40

Speech recognition scores were 96 percent for both ears.

The June 2010 VA an audiological evaluation that revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
55
70
75
56
LEFT
25
35
45
50
39

Speech recognition scores were 92 percent for the right ear, and 100 percent for the left ear.  As an additional matter, the Board notes that the RO identified this examination as having occurred in July 2010 in the May 2011 SSOC.  However, the results of this examination were accurately noted in the SSOC, and it is these results which provide the basis for determining the Veteran's appropriate rating for his hearing loss.  Therefore, there was no prejudice to the Veteran by this error.  See Bernard, supra.

Initially, the Board observes that none of the aforementioned VA audiological evaluations, nor any of the other evidence of record, reflects that the results showed 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that the average puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As such, the results of this case do not present such a pattern of hearing loss as to warrant consideration of Table VIa pursuant to 38 C.F.R. § 4.86.  

The Board further notes that the aforementioned audiological evaluation results all correspond to Level I hearing for both ears under Table VI.  These results, in turn, correspond to the current noncompensable (zero percent) rating under Table VII.  As an additional matter, the Board notes that even if Table VIa were for application in this case, the results continue to show Level I hearing for the left ear, and Levels III and IV for the right, which still correspond to a noncompensable rating under Table VII.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental authority to decide a claim in the alternative.).

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a compensable rating for his service-connected hearing loss.  In making this determination, the Board took into consideration the applicability of "staged" rating(s), but found no distinctive period(s) where he met or nearly approximated the criteria for a compensable rating.

The Board further notes that in regard to the functional affects of this disability, the June 2010 VA examiner stated that the Veteran's hearing loss would probably interfere with hearing and understanding conversational speech in noise without use of amplification.  However, it was noted that VA had issued the Veteran hearing aids in 2004 and 2009.  As such, it appears that this functional affect has been addressed by the medical treatment he has received.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case the manifestations of the service-connected hearing loss are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran has formally raised the issue of entitlement to TDIU based upon all of his service-connected disabilities, not just his hearing loss.  For the reasons detailed below, a remand is required with respect to the TDIU claim.  Therefore, no further discussion of entitlement to a TDIU is warranted at this time.


ORDER

Entitlement to a compensable rating for hearing loss is denied.


REMAND

The Board notes that the Veteran was accorded VA medical examinations of his lumbar spine, bilateral knee, and bilateral lower extremity radiculopathy disabilities in October 2004, June 2005, August 2005, October 2005, and September 2008.  However, it has been several years since the most recent examination of these service-connected disabilities.  Moreover, at his July 2009 hearing, the Veteran testified that all of these disabilities have gotten worse.  See Transcript pp. 3, 8, 10.  However, no additional VA examination has been accorded to the Veteran since the July 2009 hearing.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that contemporaneous VA examinations are needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability for his service-connected lumbar spine, bilateral knee, and radiculopathy of the lower extremities.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that new examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board notes that resolution of the aforementioned increased rating claims may affect the resolution of the TDIU claim.  As such, these claims are inextricably intertwined, and the Board will defer adjudication of the TDIU claim until the development regarding the other claims has been resolved.  Moreover, as new examinations are deemed necessary in the instant case, the Board concludes that they should include findings as to the affect the service-connected disabilities have upon his employability.

The Board further finds that any outstanding treatment records regarding the Veteran's service-connected lumbar spine, bilateral knee, and radiculopathy of the lower extremities should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his lumbar spine, knees, and radiculopathy of the lower extremities since September 2008.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded new examination(s) to evaluate the current nature and severity of his service-connected lumbar spine disorder, bilateral knee disorder, and radiculopathy of the lower extremities.  The claims folder should be made available to the examiner(s) for review before the examination(s).

Regarding the service-connected lumbar spine and bilateral knee disorders, it is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.

In addition, all of the respective VA examiner(s) are requested to comment upon the affects the service-connected disabilities have upon the Veteran's ability to obtain and maintain gainful employment.

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report(s) to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in May 2011, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


